Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered April 21, 1998, convicting her of operating a motor vehicle while under the influence of alcohol as a felony, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review her argument that the evidence was legally insufficient to convict her of operating a motor vehicle while under the influence of alcohol (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., McGinity, Luciano and Feuerstein, JJ., concur.